ON REHEARING
Before PRICE, HALL, MARVIN, FRED W. JONES, Jr. and SEXTON, JJ.
SEXTON, Judge.
We granted a rehearing herein subsequent to the Supreme Court’s original opinion in Succession of Clivens, 426 So.2d 585 (1982), which would control and thus alter the original opinion in this cause. However, on rehearing three justices of our Supreme Court held that the effects of Succession of Brown, 388 So.2d 1151 (La.1980), are to be retroactive both as to testate and intestate successions to the effective date of the Louisiana Constitution of 1974, to-wit January 1,1975, with one justice concurring in the result asserting his position that the Succession of Brown should be prospective only from the date of that decision, September 3,1980. The effect of Clivens is that a majority of the Supreme Court would not give retroactive effect to Brown beyond January 1, 1975.
Thus, Clivens is squarely dispositive of the claims asserted here, as they arose prior to January 1, 1975. The judgment of the district court is affirmed at appellant’s costs.
AFFIRMED.